No. 98-11099
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11099
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LONNIE OLIVER, JR.,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:98-CR-4-2
                       --------------------
                           March 9, 2000
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     For this appeal from a conviction based upon a guilty plea,

the Federal Public Defender for Lonnie Oliver, Jr., has filed a

brief in support of a motion to withdraw, as required by Anders

v. California, 386 U.S. 738 (1967).   Oliver, pro se, has filed a

response to this motion and a motion for release pending appeal.

Oliver has alleged, inter alia, ineffective assistance of

counsel.   The record has not been adequately developed for us to

consider Oliver’s argument on direct appeal.     See United States

v. Maria-Martinez, 143 F.3d 914, 916 (5th Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-11099
                                 -2-

     Our independent review of the brief, Oliver’s response, and

the record discloses no nonfrivolous appellate issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein and the appeal is

DISMISSED.   Fifth Cir. R. 42.2.   Oliver’s motion for release

pending appeal is DENIED.